those opportunities "[a]nd then when he fowls (sic) up and we catch him
                  with a gun and maybe he shoots somebody, well maybe we can send him to
                  prison for a long, long time," suggesting that appellant should be sent to
                  prison now to avoid future criminal activity. In that context, we conclude
                  that the comments were not improper.
                              To the extent that the prosecutor's statements can be
                  construed as improper, see generally Bridges v. State, 116 Nev. 752, 763, 6
P.3d 1000, 1008 (2000) (noting that a direct comment by the prosecutor on
                  a defendant's failure to testify violates his constitutional right against self-
                  incrimination), we conclude that appellant failed to demonstrate plain
                  error affecting his substantial rights. Nothing in the record indicates that
                  the statements influenced the district court's sentencing decision, and
                  "trial judges are presumed to know the law and to apply it in making their
                  decisions." Jones v. State, 107 Nev. 632, 636, 817 P.2d 1179, 1181 (1991).
                               Having considered appellant's argument and concluded that
                  no relief is warranted, we
                               ORDER the judgment of conviction AFFIRMED.




                                                                            J.




                  Parraguirre ‘t.)                             Cherry


                  cc: Hon. Michael Montero, District Judge
                       Pershing County Public Defender
                       Attorney General/Carson City
                       Humboldt County District Attorney
                       Humboldt County Clerk
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A     •